Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 31-55 are rejected.
Claims 31-55 are rejected.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 9, 2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 31,32,33,35,36,37,38,40,42,43,45,46,47,48, 50,51,52,53,55 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Han et al. (US-PG-PUB 2015/0098453 A1).





The application is about scheduling delayed ack/nack and is shown in fig. 11

    PNG
    media_image1.png
    449
    507
    media_image1.png
    Greyscale















The primary reference Han is about transmitting control information and is shown in fig. 2

    PNG
    media_image2.png
    389
    487
    media_image2.png
    Greyscale






For claim 31. Han teaches a method of wireless communication (Han fig. 1 a wireless system which work according to a method see [0052]), comprising:
receiving (Han fig. 2 [0060] resource allocation information for transmission of HARQ for a received DL transmission being signaled to Ue by BS) , from a base station(Han fig. 2 [0060] resource allocation information for transmission of HARQ for a received DL transmission being signaled to Ue by BS) , a first indication associated with a first downlink transmission(Han fig. 2 [0060] resource allocation information for transmission of HARQ for a received DL transmission being signaled to Ue by BS) , the first indication comprising a first timing information for transmission of a first acknowledgment (ACK) / negative acknowledgement (NACK) to the first downlink transmission(Han fig. 2 [0060] timing of HARQ being signaled to Ue), wherein the first timing information indicates a number of time slots by which the first ACK/NACK is transmitted after the first downlink transmission(HAN fig. 2 and [0059] [0060] timing of ack/nack being signaled by based station which happen after an elapsed time i.e. a delay and PDSCH being received in subframe n and ack/nack being sent in subframe n+4 and see also [0068] each subframe consist of two slots);
receiving (Han fig. 2 [0059] PDSCH being transmitted by base station), from the base station (Han fig. 2 [0059] PDSCH being transmitted by base station), the first downlink transmission (Han fig. 2 [0059] PDSCH being transmitted by base station); and
transmitting (Han fig. 2, [0060] ack/nack being transmitted in response to receive PDSCH in subframe n), to the base station (Han fig. 2, [0060] ack/nack being transmitted in response to receive PDSCH in subframe n), the first ACK/NACK to the first downlink transmission based on the first timing information (Han fig. 2 [0060] ack/nack being sent in subframe n+2 and [0068] each subframe consist of two slots).

For claim 32. Han teaches all limitation of parent claim 31,
Han teaches wherein the first timing information comprises a delay period for ACK/NACK transmission (Han [0060] timing of ack/nack being signaled by based station which happen after an elapsed time i.e. a delay and PDSCH being received in subframe n and ack/nack being sent in subframe n+4 and see also [0068] each subframe consist of two slots).

For claim 33. Han teaches all limitation of parent claim 31,
Han teaches wherein the first timing information is indicated based on a radio resource control (RRC) configuration of one or more time slots (Han [0016] RRC).

For claim 35. Han teaches all limitation of parent claim 31,
Han teaches wherein the first indication further comprises resource information for transmission of ACK/NACK (Han fig. 2 [0060] resource allocation information for transmission of HARQ for a received DL transmission being signaled to Ue by BS).

For claim 36. Han teaches a user equipment (UE) (Han fig. 1 a wireless system having Ue and BS see [0052] MS), comprising:
a memory (Han fig. 21 processor 51); and
a processor coupled to the memory (Han fig. 21 processor 51 and memory 52) and configured to:
receive (Han fig. 2 [0060] resource allocation information for transmission of HARQ for a received DL transmission being signaled to Ue by BS) , from a base station(Han fig. 2 [0060] resource allocation information for transmission of HARQ for a received DL transmission being signaled to Ue by BS) , a first indication associated with a first downlink transmission(Han fig. 2 [0060] resource allocation information for transmission of HARQ for a received DL transmission being signaled to Ue by BS) , the first indication comprising a first timing information for transmission of a first acknowledgment (ACK) / negative acknowledgement (NACK) to the first downlink transmission(Han fig. 2 [0060] timing of HARQ being signaled to Ue), wherein the first timing information indicates a number of time slots by which the first ACK/NACK is transmitted after the first downlink transmission(HAN fig. 2 and [0059] [0060] timing of ack/nack being signaled by based station which happen after an elapsed time i.e. a delay and PDSCH being received in subframe n and ack/nack being sent in subframe n+4 and see also [0068] each subframe consist of two slots);
receive (Han fig. 2 [0059] PDSCH being transmitted by base station), from the base station (Han fig. 2 [0059] PDSCH being transmitted by base station), the first downlink transmission (Han fig. 2 [0059] PDSCH being transmitted by base station); and
transmit (Han fig. 2, [0060] ack/nack being transmitted in response to receive PDSCH in subframe n), to the base station (Han fig. 2, [0060] ack/nack being transmitted in response to receive PDSCH in subframe n), the first ACK/NACK to the first downlink transmission based on the first timing information (Han fig. 2 [0060] ack/nack being sent in subframe n+2 and [0068] each subframe consist of two slots).

For claim 37 Han teaches all limitation of parent claim 36,
Han teaches wherein the first timing information comprises a delay period for ACK/NACK transmission (Han [0060] timing of ack/nack being signaled by based station which happen after an elapsed time i.e. a delay and PDSCH being received in subframe n and ack/nack being sent in subframe n+4 and see also [0068] each subframe consist of two slots).

For claim 38 Han teaches all limitation of parent claim 36,
Han teaches wherein the first timing information is indicated based on a radio resource control (RRC) configuration of one or more time slots (Han [0016] RRC).

For claim 40 Han teaches all limitation of parent claim 36,
Han teaches wherein the first indication further comprises resource information for transmission of ACK/NACK (Han fig. 2 [0060] timing of HARQ being signaled to Ue).

For claim 41 Han teaches an apparatus of wireless communication (Han fig. 1 a wireless system having Ue and BS see [0052] MS), comprising:
means for receiving (Han fig. 2 [0060] resource allocation information for transmission of HARQ for a received DL transmission being signaled to Ue by BS) , from a base station(Han fig. 2 [0060] resource allocation information for transmission of HARQ for a received DL transmission being signaled to Ue by BS) , a first indication associated with a first downlink transmission(Han fig. 2 [0060] resource allocation information for transmission of HARQ for a received DL transmission being signaled to Ue by BS) , the first indication comprising a first timing information for transmission of a first acknowledgment (ACK) / negative acknowledgement (NACK) to the first downlink transmission(Han fig. 2 [0060] timing of HARQ being signaled to Ue), wherein the first timing information indicates a number of time slots by which the first ACK/NACK is transmitted after the first downlink transmission(HAN fig. 2 and [0059] [0060] timing of ack/nack being signaled by based station which happen after an elapsed time i.e. a delay and PDSCH being received in subframe n and ack/nack being sent in subframe n+4 and see also [0068] each subframe consist of two slots);
means for receiving (Han fig. 2 [0059] PDSCH being transmitted by base station), from the base station (Han fig. 2 [0059] PDSCH being transmitted by base station), the first downlink transmission (Han fig. 2 [0059] PDSCH being transmitted by base station); and
means for transmitting (Han fig. 2, [0060] ack/nack being transmitted in response to receive PDSCH in subframe n), to the base station (Han fig. 2, [0060] ack/nack being transmitted in response to receive PDSCH in subframe n), the first ACK/NACK to the first downlink transmission based on the first timing information (Han fig. 2 [0060] ack/nack being sent in subframe n+2 and [0068] each subframe consist of two slots).

For claim 42. Han teaches all limitation of parent claim 41 wherein the first timing information comprises a delay period for ACK/NACK transmission (Han [0060] timing of ack/nack being signaled by based station which happen after an elapsed time i.e. a delay and PDSCH being received in subframe n and ack/nack being sent in subframe n+4 and see also [0068] each subframe consist of two slots).

For claim 43. Han teaches all limitation of parent claim 41, wherein the first timing information is indicated based on a radio resource control (RRC) configuration of one or more time slots (Han [0016] RRC).

For claim 45. Han teaches all limitation of parent claim 41,
Han teaches wherein the first indication further comprises resource information for transmission of ACK/NACK (Han fig. 2 [0060] resource allocation information for transmission of HARQ for a received DL transmission being signaled to Ue by BS).

For claim 46. Han teaches a method of wireless communication (Han fig. 1 a wireless system having Ue and BS see [0052] MS), comprising:
transmitting  (Han fig. 2 [0060] resource allocation information for transmission of HARQ for a received DL transmission being signaled to Ue by BS) , to a user equipment (Han fig. 2 [0060] resource allocation information for transmission of HARQ for a received DL transmission being signaled to Ue by BS) , a first indication associated with a first downlink transmission(Han fig. 2 [0060] resource allocation information for transmission of HARQ for a received DL transmission being signaled to Ue by BS) , the first indication comprising a first timing information for transmission of a first acknowledgment (ACK) / negative acknowledgement (NACK) to the first downlink transmission(Han fig. 2 [0060] timing of HARQ being signaled to Ue), wherein the first timing information indicates a number of time slots by which the first ACK/NACK is transmitted after the first downlink transmission(HAN fig. 2 and [0059] [0060] timing of ack/nack being signaled by based station which happen after an elapsed time i.e. a delay and PDSCH being received in subframe n and ack/nack being sent in subframe n+4 and see also [0068] each subframe consist of two slots);
transmitting (Han fig. 2 [0059] PDSCH being transmitted by base station), to the Ue (Han fig. 2 [0059] PDSCH being transmitted by base station), the first downlink transmission (Han fig. 2 [0059] PDSCH being transmitted by base station); and
receiving (Han fig. 2, [0060] ack/nack being transmitted in response to receive PDSCH in subframe n), to the Ue (Han fig. 2, [0060] ack/nack being transmitted in response to receive PDSCH in subframe n), the first ACK/NACK to the first downlink transmission based on the first timing information (Han fig. 2 [0060] ack/nack being sent in subframe n+2 and [0068] each subframe consist of two slots).

For claim 47. Han teaches all limitation of parent claim 46, wherein the first timing information comprises a delay period for ACK/NACK transmission (Han [0060] timing of ack/nack being signaled by based station which happen after an elapsed time i.e. a delay and PDSCH being received in subframe n and ack/nack being sent in subframe n+4 and see also [0068] each subframe consist of two slots).

For claim 48. Han teaches all limitation of parent claim 46, Han teaches wherein the first timing information is indicated based on a radio resource control (RRC) configuration of one or more time slots (Han [0016] RRC).

For claim 50. Han teaches all limitation of parent claim 46,
Han teaches wherein the first indication further comprises resource information for transmission of ACK/NACK (Han fig. 2 [0060] resource allocation information for transmission of HARQ for a received DL transmission being signaled to Ue by BS).

For claim 51. Han teaches a base station (Han fig. 1 a wireless system having Ue and BS see [0052] MS), comprising:
a memory (Han fig. 21 processor 51); and
a processor coupled to the memory (Han fig. 21 processor 51 and memory 52) and configured to:
transmit  (Han fig. 2 [0060] resource allocation information for transmission of HARQ for a received DL transmission being signaled to Ue by BS) , to a user equipment (Han fig. 2 [0060] resource allocation information for transmission of HARQ for a received DL transmission being signaled to Ue by BS) , a first indication associated with a first downlink transmission(Han fig. 2 [0060] resource allocation information for transmission of HARQ for a received DL transmission being signaled to Ue by BS) , the first indication comprising a first timing information for transmission of a first acknowledgment (ACK) / negative acknowledgement (NACK) to the first downlink transmission(Han fig. 2 [0060] timing of HARQ being signaled to Ue), wherein the first timing information indicates a number of time slots by which the first ACK/NACK is transmitted after the first downlink transmission(HAN fig. 2 and [0059] [0060] timing of ack/nack being signaled by based station which happen after an elapsed time i.e. a delay and PDSCH being received in subframe n and ack/nack being sent in subframe n+4 and see also [0068] each subframe consist of two slots);
transmit (Han fig. 2 [0059] PDSCH being transmitted by base station), to the Ue (Han fig. 2 [0059] PDSCH being transmitted by base station), the first downlink transmission (Han fig. 2 [0059] PDSCH being transmitted by base station); and
receive (Han fig. 2, [0060] ack/nack being transmitted in response to receive PDSCH in subframe n), to the Ue (Han fig. 2, [0060] ack/nack being transmitted in response to receive PDSCH in subframe n), the first ACK/NACK to the first downlink transmission based on the first timing information (Han fig. 2 [0060] ack/nack being sent in subframe n+2 and [0068] each subframe consist of two slots).

For claim 52. Han teaches all limitation of parent claim 51,
Han teaches wherein the first timing information comprises a delay period for ACK/NACK transmission (Han [0060] timing of ack/nack being signaled by based station which happen after an elapsed time i.e. a delay and PDSCH being received in subframe n and ack/nack being sent in subframe n+4 and see also [0068] each subframe consist of two slots).

For claim 53. Han teaches all limitation of parent claim 51, Han teaches wherein the first timing information is indicated based on a radio resource control (RRC) configuration of one or more time slots (Han [0016] RRC).

For claim 55. Han teaches all limitation of parent claim 51,
Takeda teaches wherein the first indication further comprises resource information for transmission of ACK/NACK (Han fig. 2 [0060] timing of HARQ being signaled to Ue).

Claim 34,39,44,49,54 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US-PG-PUB 2015/0098453 A1) and in view of Nishio et al. (US-PG-PUB 2011/0310809 A1).

For claim 34. Han teaches all the limitations of parent claims 31, of further comprising:
Han teaches receiving a second indication comprising a second information for transmission of ACK/NACK (Han fig.2).
receiving a second downlink transmission (Han fig.2). 
	indication comprising first timing information (HAN fig. 2 and [0059] [0060] timing of ack/nack being signaled by based station which happen after an elapsed time i.e. a delay and PDSCH being received in subframe n and ack/nack being sent in subframe n+4 and see also [0068] each subframe consist of two slots).
Han does not teach transmitting a second ACK/NACK for the second downlink transmission in a same time slot as the first ACK/NACK, based on the first and the second timing information. 
However, Nishio from a similar field of endeavor teaches transmitting a second ACK/NACK for the second downlink transmission in a same time slot as the first ACK/NACK, based on the first and the second timing information (Nishio [0050] subsequent or second transmission being transmitted in a same channel or slot).
Thus, it would have been obvious to a person of ordinary skills at the time of filling date to combine the teaching of Nishio and the teaching of Han to use a same slot to transmit multiple ack/nack. Because Nishio teaches a method of providing channel allocation for ack/nack thus providing data transmission efficiency (Nishio [0010]).

For claim 39. Han teaches receiving a second indication comprising a second information for transmission of ACK/NACK (Han fig.2).
receiving a second downlink transmission (Han fig.2). 
	indication comprising first timing information (HAN fig. 2 and [0059] [0060] timing of ack/nack being signaled by based station which happen after an elapsed time i.e. a delay and PDSCH being received in subframe n and ack/nack being sent in subframe n+4 and see also [0068] each subframe consist of two slots).
Han does not teach transmitting a second ACK/NACK for the second downlink transmission in a same time slot as the first ACK/NACK, based on the first and the second timing information. 
However, Nishio from a similar field of endeavor teaches transmitting a second ACK/NACK for the second downlink transmission in a same time slot as the first ACK/NACK, based on the first and the second timing information (Nishio [0050] subsequent or second transmission being transmitted in a same channel or slot).
Thus, it would have been obvious to a person of ordinary skills at the time of filling date to combine the teaching of Nishio and the teaching of Han to use a same slot to transmit multiple ack/nack. Because Nishio teaches a method of providing channel allocation for ack/nack thus providing data transmission efficiency (Nishio [0010]).

For claim 44 Han teaches means for receiving a second indication comprising a second information for transmission of ACK/NACK (Han fig.2).
means for receiving a second downlink transmission (Han fig.2). 
	indication comprising first timing information (HAN fig. 2 and [0059] [0060] timing of ack/nack being signaled by based station which happen after an elapsed time i.e. a delay and PDSCH being received in subframe n and ack/nack being sent in subframe n+4 and see also [0068] each subframe consist of two slots).
Han does not teach means for transmitting a second ACK/NACK for the second downlink transmission in a same time slot as the first ACK/NACK, based on the first and the second timing information. 
However, Nishio from a similar field of endeavor teaches means for transmitting a second ACK/NACK for the second downlink transmission in a same time slot as the first ACK/NACK, based on the first and the second timing information (Nishio [0050] subsequent or second transmission being transmitted in a same channel or slot).
Thus, it would have been obvious to a person of ordinary skills at the time of filling date to combine the teaching of Nishio and the teaching of Han to use a same slot to transmit multiple ack/nack. Because Nishio teaches a method of providing channel allocation for ack/nack thus providing data transmission efficiency (Nishio [0010]).

For claim 49. Han teaches transmitting a second indication comprising a second information for transmission of ACK/NACK (Han fig.2).
transmitting a second downlink transmission (Han fig.2). 
	indication comprising first timing information (HAN fig. 2 and [0059] [0060] timing of ack/nack being signaled by based station which happen after an elapsed time i.e. a delay and PDSCH being received in subframe n and ack/nack being sent in subframe n+4 and see also [0068] each subframe consist of two slots).
Han does not teach receiving a second ACK/NACK for the second downlink transmission in a same time slot as the first ACK/NACK, based on the first and the second timing information. 
However, Nishio from a similar field of endeavor teaches receiving a second ACK/NACK for the second downlink transmission in a same time slot as the first ACK/NACK, based on the first and the second timing information (Nishio [0050] subsequent or second transmission being transmitted in a same channel or slot).
Thus, it would have been obvious to a person of ordinary skills at the time of filling date to combine the teaching of Nishio and the teaching of Han to use a same slot to transmit multiple ack/nack. Because Nishio teaches a method of providing channel allocation for ack/nack thus providing data transmission efficiency (Nishio [0010]).

For claim 54. Han teaches transmitting a second indication comprising a second information for transmission of ACK/NACK (Han fig.2).
transmitting a second downlink transmission (Han fig.2). 
	indication comprising first timing information (HAN fig. 2 and [0059] [0060] timing of ack/nack being signaled by based station which happen after an elapsed time i.e. a delay and PDSCH being received in subframe n and ack/nack being sent in subframe n+4 and see also [0068] each subframe consist of two slots).
Han does not teach receiving a second ACK/NACK for the second downlink transmission in a same time slot as the first ACK/NACK, based on the first and the second timing information. 
However, Nishio from a similar field of endeavor teaches receiving a second ACK/NACK for the second downlink transmission in a same time slot as the first ACK/NACK, based on the first and the second timing information (Nishio [0050] subsequent or second transmission being transmitted in a same channel or slot).
Thus, it would have been obvious to a person of ordinary skills at the time of filling date to combine the teaching of Nishio and the teaching of Han to use a same slot to transmit multiple ack/nack. Because Nishio teaches a method of providing channel allocation for ack/nack thus providing data transmission efficiency (Nishio [0010]).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (US-PG-PUB 2014/0098780 A1) method for transmitting uplink control information.
Zhao et al. (US-PG-PUB 2013/0294242 A1) method and system for PUSCH transmission
Horiuchi et al. (US-PG-PUB 2013/0279481) A1 base station, terminal, transmission method, and reception method.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VOSTER PREVAL/Examiner, Art Unit 2412            

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412